UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6825


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC MARIO BYERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:02-cr-00077-RBS-1)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Mario Byers, Appellant Pro Se.     William David Muhr,
Assistant United  States  Attorney, Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eric Mario Byers appeals the district court’s order denying

his motion to renew his motion of acquittal.                We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                United States v.

Byers,   No.   2:02-cr-00077-RBS-1     (E.D.   Va.    May    31,    2016).     We

dispense   with      oral   argument   because      the     facts    and     legal

contentions    are   adequately   presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2